
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.20


--------------------------------------------------------------------------------


SEEBEYOND TECHNOLOGY CORPORATION



COMERICA BANK—CALIFORNIA



LOAN AND SECURITY AGREEMENT


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    This LOAN AND SECURITY AGREEMENT is entered into as of December 4, 2000, by
and among COMERICA BANK—CALIFORNIA ("Bank") and SEEBEYOND TECHNOLOGY CORPORATION
("Borrower").


RECITALS


    Borrower desires to obtain credit from Bank and Bank desires to provide
credit to Borrower. This Agreement sets forth the terms on which Bank will
advance credit to Borrower, and Borrower will repay the amounts owing to Bank.


AGREEMENT


    The parties agree as follows:

    1.  Definitions and Construction.  

    1.1  Definitions.  As used in this Agreement, the following terms shall have
the following definitions:

    "Accounts" means all presently existing and hereafter arising accounts,
contract rights, and all other forms of obligations owing to a Borrower arising
out of the sale or lease of goods (including, without limitation, the licensing
of software and other technology) or the rendering of services by a Borrower,
whether or not earned by performance, and any and all credit insurance,
guaranties, and other security therefor, as well as all merchandise returned to
or reclaimed by Borrower and Borrower's Books relating to any of the foregoing.

    "Advance" or "Advances" means a cash advance under the Revolving Facility.

    "Affiliate" means, with respect to any Person, any Person that owns or
controls directly or indirectly such Person, any Person that controls or is
controlled by or is under common control with such Person, and each of such
Person's senior executive officers, directors, and partners.

    "Bank Expenses" means all reasonable costs or expenses (including reasonable
attorneys' fees and expenses) incurred in connection with the preparation,
negotiation, administration, and enforcement of the Loan Documents; and Bank's
reasonable attorneys' fees and expenses incurred in amending, enforcing or
defending the Loan Documents (including fees and expenses of appeal).

    "Borrower's Books" means all of Borrower's books and records including:
ledgers; records concerning Borrower's assets or liabilities, the Collateral,
business operations or financial condition; and all computer programs, or tape
files, and the equipment, containing such information.

    "Borrowing Base" means an amount equal to eighty percent (80%) of Eligible
Accounts, as determined by Bank with reference to the most recent Borrowing Base
Certificate delivered by Borrower.

    "Business Day" means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.

    "Closing Date" means the date of this Agreement.

    "Code" means the California Uniform Commercial Code.

    "Collateral" means the property described on Exhibit A attached hereto.

1

--------------------------------------------------------------------------------

    "Committed Revolving Line" means a credit extension of Fifteen Million
Dollars ($15,000,000).

    "Contingent Obligation" means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to
(i) any indebtedness, lease, dividend, letter of credit or other obligation of
another, including, without limitation, any such obligation directly or
indirectly guaranteed, endorsed, co-made or discounted or sold with recourse by
that Person, or in respect of which that Person is otherwise directly or
indirectly liable; (ii) any obligations with respect to undrawn letters of
credit issued for the account of that Person; and (iii) all obligations arising
under any interest rate, currency or commodity swap agreement, interest rate cap
agreement, interest rate collar agreement, or other agreement or arrangement
designated to protect a Person against fluctuation in interest rates, currency
exchange rates or commodity prices; provided, however, that the term "Contingent
Obligation" shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determined amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by such Person in good faith; provided, however, that such
amount shall not in any event exceed the maximum amount of the obligations under
the guarantee or other support arrangement.

    "Copyrights" means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.

    "Credit Extension" means each Advance, Equipment Advance, or any other
extension of credit by Bank for the benefit of Borrower hereunder.

    "Current Assets" means, as of any applicable date, all amounts that should,
in accordance with GAAP, be included as current assets on the consolidated
balance sheet of a Borrower and its Subsidiaries as at such date.

    "Current Liabilities" means, as of any applicable date, all amounts that
should, in accordance with GAAP, be included as current liabilities on the
consolidated balance sheet of Borrower and its Subsidiaries, as at such date,
plus, to the extent not already included therein, all outstanding Credit
Extensions made under this Agreement, including all Indebtedness that is payable
upon demand or within one year from the date of determination thereof unless
such Indebtedness is renewable or extendable at the option of a Borrower or any
Subsidiary to a date more than one year from the date of determination.

    "Daily Balance" means the amount of the Obligations owed at the end of a
given day.

    "Eligible Accounts" means those Accounts that arise in the ordinary course
of Borrower's business that comply with all of the representations and
warranties to Bank set forth in Section 5.4; provided, that standards of
eligibility may be fixed and revised from time to time by Bank as a consequence
of any Collateral audits done pursuant to Section 6.3 in Bank's reasonable
judgment and upon notification thereof to Borrower in accordance with the
provisions hereof. Unless otherwise agreed to by Bank, Eligible Accounts shall
not include the following:

    (a)  Accounts that the account debtor has failed to pay within ninety
(90) days of invoice date;

2

--------------------------------------------------------------------------------

    (b)  Accounts with respect to an account debtor, twenty-five percent (25%)
or more of whose Accounts the account debtor has failed to pay within ninety
(90) days of invoice date.

    (c)  Accounts with respect to which the account debtor is an officer,
employee, or agent of Borrower;

    (d)  Accounts with respect to which goods are placed on consignment,
guaranteed sale, sale or return, sale on approval, bill and hold, or other terms
by reason of which the payment by the account debtor may be conditional;

    (e)  Accounts with respect to which the account debtor is an Affiliate of
Borrower;

    (f)  Accounts with respect to which the account debtor does not have its
principal place of business in the United States and is not supported by one or
more letters of credit in an amount and of a tenor, and issued by a financial
institution, acceptable to Bank, except for Eligible Foreign Accounts;

    (g)  Accounts with respect to which the account debtor is the United States
or any agency or subdivision thereof;

    (h)  Accounts with respect to which Borrower is liable to the account debtor
for goods sold or services rendered by the account debtor to Borrower, but only
to the extent of any amounts owing to the account debtor against amounts owed to
Borrower;

    (i)  Accounts with respect to an account debtor, including Subsidiaries and
Affiliates of such account debtor, whose total obligations to Borrower exceed
twenty percent (20%) of all Accounts, to the extent such obligations exceed the
aforementioned percentage;

    (j)  Accounts with respect to which the account debtor disputes liability or
makes any claim with respect thereto as to which Bank believes, in its sole
discretion, that there may be a basis for dispute (but only to the extent of the
amount subject to such dispute or claim), or is subject to any Insolvency
Proceeding, or becomes insolvent, or goes out of business; and

    (k)  Accounts the collection of which Bank reasonably determines to be
doubtful.

    "Eligible Foreign Accounts" means Accounts with respect to which the account
debtor does not have its principal place of business in the United States and
that Bank approves on a case-by-case basis.

    "Equipment" means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.

    "Equipment Advance" has the meaning set forth in Section 2.1.2.

    "Equipment Drawdown Expiration Date" means the earlier of the date that is
twelve (12) months after the Closing Date or November 30, 2001.

    "Equipment Line" means a Credit Extension of up to Three Million Dollars
($3,000,000).

    "Equipment Maturity Date" means the earlier of (i) thirty-six (36) months
from the Equipment Drawdown Expiration Date or (ii) November 30, 2004.

    "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder.

    "Event of Default" has the meaning assigned in Article 8.

3

--------------------------------------------------------------------------------

    "Foreign Subsidiary" means any Subsidiary whose principal place of business
is located outside the United States or whose assets and business are located
outside the United States.

    "GAAP" means generally accepted accounting principles.

    "Greyrock" means Greyrock Capital, a division of Banc of America Commercial
Finance Corporation.

    "Indebtedness" means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations and (d) all Contingent
Obligations.

    "Insolvency Proceeding" means any proceeding commenced by or against any
person or entity under any provision of the United States Bankruptcy Code, as
amended, or under any other bankruptcy or insolvency law, including assignments
for the benefit of creditors, formal or informal moratoria, compositions,
extension generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

    "Intellectual Property Collateral" means all of Borrower's right, title and
interest in and to the following:

    (a)  Copyrights, Trademarks and Patents;

    (b)  Any and all trade secrets, and any and all intellectual property rights
in computer software and computer software products now or hereafter existing,
created, acquired or held;

    (c)  Any and all design rights which may be available to Borrower now or
hereafter existing, created, acquired or held;

    (d)  Any and all claims for damages by way of past, present and future
infringement of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;

    (e)  All licenses or other rights to use any of the Copyrights, Patents or
Trademarks, and all license fees and royalties arising from such use to the
extent permitted by such license or rights;

    (f)  All amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents; and

    (g)  All proceeds and products of the foregoing, including without
limitation all payments under insurance or any indemnity or warranty payable in
respect of any of the foregoing.

    "Interest Period" means for each LIBOR Rate Extension, a period of
approximately (i) three (3) months for LIBOR Rate Advances, and (ii) six
(6) months for LIBOR Rate Equipment Advances, as Borrower may elect, provided
that the last day of an Interest Period for a LIBOR Rate Extension shall be
determined in accordance with the practices of the LIBOR interbank market as
from time to time in effect, provided, further, in the case of Advances such
period shall expire not later than the Revolving Maturity Date and in the case
of the Equipment Advances such period shall expire not later than the Equipment
Maturity Date.

4

--------------------------------------------------------------------------------

    "Inventory" means all present and future inventory in which Borrower has any
interest, including merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products intended for sale or
lease or to be furnished under a contract of service, of every kind and
description now or at any time hereafter owned by or in the custody or
possession, actual or constructive, of Borrower, including such inventory as is
temporarily out of its custody or possession or in transit and including any
returns upon any accounts or other proceeds, including insurance proceeds,
resulting from the sale or disposition of any of the foregoing and any documents
of title representing any of the above, and Borrower's Books relating to any of
the foregoing.

    "Investment" means any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

    "IRC" means the Internal Revenue Code of 1986, as amended, and the
regulations thereunder.

    "LIBOR Base Rate" means, for any Interest Period for a LIBOR Rate Extension,
the rate of interest per annum determined by Bank to be the per annum rate of
interest at which deposits in United States Dollars are offered to Bank in the
London interbank market in which Bank customarily participates at 11:00 a.m.
(local time in such interbank market) three (3) Business Days before the first
day of such Interest Period for a period approximately equal to such Interest
Period and in an amount approximately equal to the amount of such Credit
Extension.

    "LIBOR Rate" shall mean, for any Interest Period for a LIBOR Rate Extension,
a rate per annum (rounded upwards, if necessary, to the nearest 1/16 of 1%)
equal to (i) the LIBOR Base Rate for such Interest Period divided by (ii) 1
minus the Reserve Requirement for such Interest Period.

    "LIBOR Rate Advances" means any Advances or a portion thereof, on which
interest is payable based on the LIBOR Rate in accordance with the terms hereof.

    "LIBOR Rate Equipment Advances" means any Equipment Advances or any portion
thereof, on which interest is payable based on the LIBOR Rate in accordance with
the terms hereof.

    "LIBOR Rate Extensions" means any LIBOR Rate Advances or LIBOR Rate
Equipment Advances, as applicable, or any portion thereof bearing interest at a
rate based on the LIBOR Rate.

    "Lien" means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

    "Loan Documents" means, collectively, this Agreement, any note or notes
executed by Borrower, and any other agreement entered into between Borrower and
Bank in connection with this Agreement, all as amended or extended from time to
time.

    "Material Adverse Effect" means a material adverse effect on (i) the
business operations or condition (financial or otherwise) of Borrower and its
Subsidiaries taken as a whole or (ii) the ability of Borrower to repay the
Obligations or otherwise perform its obligations under the Loan Documents.

    "Negotiable Collateral" means all of Borrower's present and future letters
of credit of which it is a beneficiary, notes, drafts, instruments, securities,
documents of title, and chattel paper, and Borrower's Books relating to any of
the foregoing.

5

--------------------------------------------------------------------------------

    "Obligations" means all loans, advances, debts, liabilities and obligations
for monetary amounts owing by Borrower to Bank, whether due or to become due,
matured or unmatured, liquidated or unliquidated, contingent or non-contingent,
and all covenants and duties regarding such amounts, of any kind or nature,
present or future, whether or not evidenced by any note, agreement or other
instrument, including those arising under any of the Loan Documents. This term
includes, without limitation, all principal, interest (including interest that
accrues after the commencement against Borrower or any Subsidiary of Borrower
under the Bankruptcy Code), fees, including, without limitation, any and all
closing fees, prepayment fees, commitment fees, advisory fees, and attorneys'
fees and any and all other fees, expenses, costs or other amounts chargeable to
Borrower under any of the Loan Documents.

    "Patents" means all patents, patent applications and like protections
including without limitation improvements, divisions, continuations, renewals,
reissues, extensions and continuations-in-part of the same.

    "Periodic Payments" means all interest payments and other recurring payments
that Borrower may now or hereafter become obligated to pay to Bank.

    "Permitted Indebtedness" means:

    (a)  Indebtedness of Borrower in favor of Bank arising under this Agreement
or any other Loan Document;

    (b)  Indebtedness existing on the Closing Date and disclosed in the
Schedule; and

    (c)  Indebtedness secured by a lien described in clause (c) of the defined
term "Permitted Liens", provided the amount of such Indebtedness shall not
exceed the cost of the Equipment acquired with the proceeds of such
Indebtedness.

    "Permitted Investment" means:

    (a)  Investments existing on the Closing Date disclosed in the Schedule;

    (b)  (i) marketable direct obligations issued or unconditionally guaranteed
by the United States of America or any agency or any State thereof maturing
within one (1) year from the date of acquisition thereof, (ii) commercial paper
maturing no more than one (1) year from the date of creation thereof and
currently having rating of at least A-2 or P-2 from either Standard & Poor's
Corporation or Moody's Investors Service, Inc., (iii) certificates of deposit
maturing no more than one (1) year from the date of investment therein issued by
Bank, and (iv) Bank's money market accounts, or other institutions' money market
funds which are rated Am or better by Standard & Poor's Corporation;

    (c)  Obligations the interest on which is excludable from gross income
pursuant to Internal Revenue Code section 103 and which are rated A or better by
Standard & Poor's Corporation;

    (d)  Obligations issued by any corporation organized and operating within
the United States of America having assets in excess of $500,000,000, which
obligations are rated A or better by Standard & Poor's Corporation;

    (e)  Investment agreements or guaranteed investment contracts with, or
guaranteed by, a financial institution or corporation, the long-term unsecured
obligations of which are or, in the case of an insurance company, the long term
financial strength of which is, rated "AA-" or better by Standard & Poor's
Corporation at the time of initial investment;

6

--------------------------------------------------------------------------------

    (f)  Repurchase agreements with (i) any domestic bank, or domestic branch of
a foreign bank, the long-term debt of which is rated at least A-2 or P-2 from
either Standard & Poor's Corporation or Moody's Investors Service, Inc.;
(ii) any broker-dealer with "retail customers" or a related affiliate thereof,
which broker-dealer has, or the parent company (which guarantees the provider)
of which has, long-term debt rated at least A-2 or P-2 from either Standard &
Poor's Corporation or Moody's Investors Service, Inc., which broker-dealer falls
under the jurisdiction of the Securities Investors Protection Corporation; or
(iii) any other entity (or entity whose obligations are guaranteed by an
affiliate or parent company) rated at least A-2 or P-2 from either Standard &
Poor's Corporation or Moody's Investors Service, Inc.; and

    (g)  Investments consisting of loans and advances to employees, officers or
directors not to exceed Five Hundred Thousand Dollars ($500,000) in the
aggregate outstanding at any time.

    "Permitted Liens" means the following:

    (a)  Any Liens existing on the Closing Date and disclosed in the Schedule or
arising under this Agreement or the other Loan Documents;

    (b)  Liens for taxes, fees, assessments or other governmental charges or
levies, either not delinquent or being contested in good faith by appropriate
proceedings, provided the same have no priority over any of Bank's security
interests;

    (c)  Liens (i) upon or in any equipment acquired or held by Borrower or any
of its Subsidiaries to secure the purchase price of such equipment or
indebtedness incurred solely for the purpose of financing the acquisition of
such equipment, or (ii) existing on such equipment at the time of its
acquisition, provided that the Lien is confined solely to the property so
acquired and improvements thereon, and the proceeds of such equipment; and

    (d)  Liens incurred in connection with the extension, renewal or refinancing
of the indebtedness secured by Liens of the type described in clauses
(a) through (c) above, provided that any extension, renewal or replacement Lien
shall be limited to the property encumbered by the existing Lien and the
principal amount of the indebtedness being extended, renewed or refinanced does
not increase.

    "Person" means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

    "Prime Rate" means the variable rate of interest, per annum, most recently
announced by Bank, as its "prime rate" or "reference rate," whether or not such
announced rate is the lowest rate available from Bank.

    "Prime Rate Advances" means any Advances or any portion thereof, on which
interest is payable based on the Prime Rate in accordance with the terms hereof.

    "Prime Rate Equipment Advances" means any Equipment Advances or any portion
thereof, on which interest is payable based on the Prime Rate in accordance with
the terms hereof.

    "Prime Rate Extensions" means any Prime Rate Advances or Prime Rate
Equipment Advances or any portion thereof bearing interest at a rate based on
the Prime Rate.

7

--------------------------------------------------------------------------------

    "Quick Assets" means, at any date as of which the amount thereof shall be
determined, the cash, cash-equivalents, net trade receivables and marketable
securities not classified as long term investments, of Borrower determined in
accordance with GAAP.

    "Reserve Requirement" means, for any Interest Period, the average maximum
rate at which reserves (including any marginal, supplemental or emergency
reserves) are required to be maintained during such Interest Period under
Regulation D against "Eurocurrency liabilities" (as such term is used in
Regulation D) by member banks of the Federal Reserve System. Without limiting
the effect of the foregoing, the Reserve Requirement shall reflect any other
reserves required to be maintained by Bank by reason of any Regulatory Change
against (i) any category of liabilities which includes deposits by reference to
which the LIBOR Rate is to be determined as provided in the definition of "LIBOR
Base Rate" or (ii) any category of extensions of credit or other assets which
include Advances.

    "Responsible Officer" means each of the Chief Executive Officer, the Chief
Operating Officer and the Chief Financial Officer of Borrower.

    "Revolving Facility" means the facility under which Borrower may request
Bank to make Advances, as specified in Section 2.1.1 hereof.

    "Revolving Maturity Date" means May 31, 2002.

    "Schedule" means the schedule of exceptions attached hereto, if any.

    "Shares" means (i) sixty-six and two-thirds percent (662/3%) of the issued
and outstanding capital stock owned or held of record by Borrower in any
subsidiary of Borrower which is not an entity organized under the laws of the
United States or any territory thereof, and (ii) one hundred percent (100%) of
the issued and outstanding capital stock owned or held of record by Borrower in
any subsidiary of Borrower which is an entity organized under the laws of the
United States or any territory thereof.

    "Subordinated Debt" means any debt incurred by Borrower that is subordinated
to the debt owing by Borrower to Bank on terms acceptable to Bank (and
identified as being such by Bank).

    "Subsidiary" means any corporation or partnership in which (i) any general
partnership interest or (ii) more than 50% of the stock of which by the terms
thereof ordinary voting power to elect the Board of Directors, managers or
trustees of the entity shall, at the time as of which any determination is being
made, is owned by Borrower, either directly or through an Affiliate.

    "Tangible Net Worth" means at any date as of which the amount thereof shall
be determined, the gross book value of Borrower's assets, excluding goodwill,
patents, trademarks and other like intangibles, and monies due from affiliates,
officers, shareholders or directors of Borrower, plus Subordinated Debt, less
total liabilities, on a consolidated basis determined in accordance with GAAP.

    "Total Liabilities" means at any date as of which the amount thereof shall
be determined, all obligations that should, in accordance with GAAP be
classified as liabilities on the consolidated balance sheet of Borrower,
including in any event all Indebtedness, but excluding Subordinated Debt and/or
any deferred revenues..

    "Trademarks" means any trademark and servicemark rights, whether registered
or not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

8

--------------------------------------------------------------------------------

    1.2  Accounting Terms.  All accounting terms not specifically defined herein
shall be construed in accordance with GAAP and all calculations made hereunder
shall be made in accordance with GAAP. When used herein, the terms "financial
statements" shall include the notes and schedules thereto.

    2.  Loan and Terms of Payment.  

    2.1.1  Revolving Advances.  

    (a)  Subject to and upon the terms and conditions of this Agreement,
Borrower may request Advances in an aggregate outstanding amount not to exceed
the lesser of (i) the Committed Revolving Line or (ii) the Borrowing Base, minus
the face amount of outstanding Letters of Credit, including any drawn but
unreimbursed Letters of Credit. Subject to the terms and conditions of this
Agreement, amounts borrowed pursuant to this Section 2.1.1 may be repaid and
reborrowed at any time prior to the Revolving Maturity Date, at which time all
Advances under this Section 2.1.1 shall be immediately due and payable.

    (b)  Whenever Borrower desires an Advance, Borrower will notify Bank by
facsimile transmission or telephone no later than 3:00 p.m. California time, on
the Business Day that a Prime Rate Advance is to be made, and 3:00 p.m.
California time on the Business Day that is three (3) Business Days prior to the
Business Day on which a LIBOR Rate Advance is made. Each such notification shall
be promptly confirmed by a Payment/Advance Form in substantially the form of
Exhibit B-1 hereto. Bank is authorized to make Advances under this Agreement,
based upon instructions received from a Responsible Officer or a designee of a
Responsible Officer, or without instructions if in Bank's discretion such
Advances are necessary to meet Obligations which have become due and remain
unpaid. Bank shall be entitled to rely on any telephonic notice given by a
person who Bank reasonably believes to be the Chief Financial Officer, the Vice
President of Finance or a designee of either, and Borrower shall indemnify and
hold Bank harmless for any damages or loss suffered by Bank as a result of such
reliance. Bank will credit the amount of Advances made under this Section 2.1.1
to Borrower's deposit account.

    Each such notice shall specify:

(i)the date such Advance is to be made, which shall be a Business Day;

(ii)the amount of such Advance;

(iii)whether such Advance is to be a Prime Rate Advance or a LIBOR Rate Advance;
and

(iv)if the Advance is to be a LIBOR Rate Advance, the Interest Period for such
Advance.

    Each written request for an Advance, and each confirmation of a telephone
request for such an Advance, shall be in substantially the form of Exhibit B-1
hereto executed by Borrower.

    (c)  Prime Rate Advances.  The outstanding principal balance of each Prime
Rate Advance shall bear interest until principal is due (computed daily on the
basis of a 360 day year and actual days elapsed), at a floating rate per annum
equal to one half of one percent (0.50%) above the Prime Rate. Borrower shall
pay the entire outstanding principal amount of each Prime Rate Advance on the
Revolving Maturity Date.

    (d)  LIBOR Rate Advances.  Each LIBOR Rate Advance shall be in an amount of
not less than One Million Dollars ($1,000,000). The outstanding principal
balance of each LIBOR Rate Advance shall bear interest until principal is due
(computed daily on the basis of a

9

--------------------------------------------------------------------------------

360 day year and actual days elapsed) at a rate per annum equal to the LIBOR
Rate plus 250 basis points for such LIBOR Rate Advance. The entire outstanding
principal amount of each LIBOR Rate Advance shall be due and payable on the
earlier of (i) the last day of the LIBOR Rate Interest Period for such LIBOR
Rate Advance, and (ii) on the Revolving Maturity Date.

    (e)  Prepayment of the Advances.  Borrower may at any time prepay any Prime
Rate Advance or any LIBOR Rate Advance, in full or in part. Each partial
prepayment for a LIBOR Rate Advance shall be in an amount not less than One
Hundred Thousand Dollars ($100,000). Each prepayment shall be made upon the
irrevocable written or telephone notice of Borrower received by Bank not later
than 10:00 a.m. California time on the date of the prepayment of a Prime Rate
Advance, and not less than three (3) Business Days prior to the date of the
prepayment of a LIBOR Rate Advance. The notice of prepayment shall specify the
date of the prepayment, the amount of the prepayment, and the Advance or
Advances prepaid. Each prepayment of a LIBOR Rate Advance shall be accompanied
by the payment of accrued interest on the amount prepaid and any amount required
by Section 2.6.

    2.1.2  Equipment Advances.  

    (a)  Subject to and upon the terms and conditions of this Agreement, at any
time from the Closing Date through the Equipment Drawdown Expiration Period,
Bank agrees to make advances (each an "Equipment Advance" and, collectively, the
"Equipment Advances") to Borrower in an aggregate outstanding amount not to
exceed the Equipment Line. Each Equipment Advance shall not exceed ninety
percent (90%) of the invoice amount of equipment, software and corporate
purposes approved by Bank from time to time (which Borrower shall, in any case,
have purchased within 90 days of the date of the corresponding Equipment
Advance), excluding taxes, shipping, warranty charges, freight discounts and
installation expense.

    (b)  Interest shall accrue from the date of each Equipment Advance at the
rate specified below, and shall be payable monthly on the last day of each month
through the Equipment Drawdown Expiration Period. Any Equipment Advances that
are outstanding on the Equipment Drawdown Expiration Period shall be payable in
thirty-six (36) equal monthly installments of principal, plus all accrued
interest, beginning on the last day of the first month after the Equipment
Drawdown Expiration Period and continuing on the same day of each month
thereafter through the Equipment Maturity Date, at which time all amounts due
under this Section 2.1.2 shall be immediately due and payable. Equipment
Advances, once repaid, may not be reborrowed. Borrower may prepay any Equipment
Advances without penalty or premium.

    (c)  Whenever Borrower desires an Equipment Advance, Borrower will notify
Bank by facsimile transmission or telephone no later than 3:00 p.m. California
time, on the Business Day that a Prime Rate Equipment Advance is to be made, and
3:00 p.m. California time on the Business Day that is three (3) Business Days
prior to the Business Day on which a LIBOR Rate Equipment Advance is to be made.
Each such notification shall be promptly confirmed by a Payment/Advance Form in
substantially the form of Exhibit B-1 hereto, signed by a Responsible Officer or
a designee thereof, and shall include a copy of the invoice for any Equipment to
be financed.

    Each such notice shall specify:

(i)the date such Equipment Advance is to be made, which shall be a Business Day;

(ii)the amount of such Equipment Advance;

10

--------------------------------------------------------------------------------

(iii)whether such Equipment Advance is to be a Prime Rate Equipment Advance or a
LIBOR Rate Equipment Advance; and

(iv)if the Equipment Advance is to be a LIBOR Rate Equipment Advance, the
Interest Period for such Equipment Advance.

    Each written request for an Equipment Advance, and each confirmation of a
telephone request for such an Advance, shall be in substantially the form of
Exhibit B-1 hereto executed by Borrower.

    (d)  Prime Rate Equipment Advances. The outstanding principal balance of
each Prime Rate Equipment Advance shall bear interest until principal is due
(computed daily on the basis of a 360 day year and actual days elapsed), at a
floating rate per annum equal to three quarters of one percent (0.75%) above the
Prime Rate.

    (e)  LIBOR Rate Equipment Advances. Each LIBOR Rate Equipment Advance shall
be in an amount of not less than One Million Dollars ($1,000,000). The
outstanding principal balance of each LIBOR Rate Equipment Advance shall bear
interest until principal is due (computed daily on the basis of a 360 day year
and actual days elapsed) at a rate per annum equal to the LIBOR Rate plus 275
basis points for such LIBOR Rate Equipment Advance.

    2.1.3  Letters of Credit.  

    (a)  Subject to the terms and conditions of this Agreement, from the Closing
Date through the Revolving Maturity Date, Bank agrees to issue or cause to be
issued letters of credit (each a "Letter of Credit," collectively, the "Letters
of Credit") for the account of Borrower in an aggregate face amount not to
exceed (A) the lesser of the Committed Revolving Line or the Borrowing Base,
minus the sum of (x) the then outstanding principal balance of the Advances, and
(y) the aggregate face amount of any outstanding Letters of Credit, or (B) Five
Million Dollars ($5,000,000). Each such Letter of Credit shall be renewable
annually and shall have an expiration date no later than the Revolving Maturity
Date. All such Letters of Credit shall be, in form and substance, acceptable to
Bank in its sole discretion and shall be subject to the terms and conditions of
Bank's form of application and letter of credit agreement. All amounts actually
paid by Bank in respect of a Letter of Credit shall, when paid, constitute an
Advance under this Agreement.

    (b)  The obligation of Borrower to immediately reimburse Bank for drawings
made under Letters of Credit shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement
and such Letters of Credit, under all circumstances whatsoever. Borrower shall
indemnify, defend, protect, and hold Bank harmless from any loss, cost, expense
or liability, including, without limitation, reasonable attorneys' fees, arising
out of or in connection with any Letters of Credit.

    If at any time the availability of Advances hereunder is subject to the
Borrowing Base, the outstanding Advances under this Section 2.1.1 exceed the
lesser of the Borrowing Base or the Committed Revolving Line, Borrower shall
immediately pay Bank, in cash, the amount of such excess.

    2.2  Interest Rates, Payments, and Calculations.  

    (a)  Interest Rates. Except as set forth in Section 2.2(b), the Advances and
the Equipment Advances shall bear interest, on the outstanding daily balance
thereof, at the rates specified in Sections 2.1.1 and 2.1.2 hereof.

11

--------------------------------------------------------------------------------

    (b)  Default Rate. All Obligations shall bear interest, from and after the
occurrence of an Event of Default, at a rate equal to three (3) percentage
points above the interest rate applicable immediately prior to the occurrence of
the Event of Default.

    (c)  Payments. Except as otherwise set forth herein, interest hereunder
shall be due and payable in arrears upon the earlier of (i) the end of the
Interest Period or (ii) any payment of principal or (iii) the last Business Day
of each calendar month. Bank shall automatically charge such interest, all Bank
Expenses, and all Periodic Payments against Borrower's deposit account held at
Bank or against the Committed Revolving Line, in which case those amounts shall
thereafter accrue interest at the rate then applicable hereunder. Any interest
not paid when due shall be compounded by becoming a part of the Obligations, and
such interest shall thereafter accrue interest at the rate then applicable
hereunder.

    (d)  Computation. In the event the Prime Rate is changed from time to time
hereafter, the applicable rate of interest hereunder shall be increased or
decreased effective as of the day the Prime Rate is changed, by an amount equal
to such change in the Prime Rate. All interest chargeable under the Loan
Documents shall be computed on the basis of a three hundred sixty (360) day year
for the actual number of days elapsed.

    2.3  Crediting Payments.  Prior to the occurrence of an Event of Default,
Bank shall credit a wire transfer of funds, check or other item of payment to
such deposit account or Obligation as Borrower specifies. After the occurrence
of an Event of Default, the receipt by Bank of any wire transfer of funds,
check, or other item of payment shall be immediately applied to conditionally
reduce Obligations, but shall not be considered a payment on account unless such
payment is of immediately available federal funds or unless and until such check
or other item of payment is honored when presented for payment. Notwithstanding
anything to the contrary contained herein, any wire transfer or payment received
by Bank after 12:00 noon California time shall be deemed to have been received
by Bank as of the opening of business on the immediately following Business Day.
Whenever any payment to Bank under the Loan Documents would otherwise be due
(except by reason of acceleration) on a date that is not a Business Day, such
payment shall instead be due on the next Business Day, and additional fees or
interest, as the case may be, shall accrue and be payable for the period of such
extension.

    2.4  Fees.  Borrower shall pay to Bank the following:

    (a)  Facility Fees. On account of the Revolving Facility, Borrower shall pay
to Bank a fee equal to 0.375 percent per annum of the difference between the
Revolving Committed Line and the average daily outstanding balance in a fiscal
quarter under the Revolving Committed Line, which fee shall be payable within
five (5) days of the last day of such fiscal quarter. On account of any Letter
of Credit, one and one quarter percent (1.25%) per annum of the face amount of
each Letter of Credit, whether or not drawn. On account of the Equipment Line,
Borrower shall pay Bank a fee equal to Thirty Thousand Dollars ($30,000), which
fee shall be due and payable and shall be fully earned and nonrefundable as of
the Closing Date.

    (b)  Bank Expenses. On the Closing Date, all Bank Expenses incurred through
the Closing Date, including reasonable attorneys' fees and expenses and, after
the Closing date, all Bank Expenses, including reasonable attorneys' fees and
expenses, as and when they become due.

    2.5  Conversion/Continuation of Extensions.  

    (a)  Borrower may from time to time submit in writing a request that Prime
Rate Extensions be converted to LIBOR Rate Extensions or that any existing LIBOR
Rate Extensions continue for an additional Interest Period. Such request shall
specify the amount of the Prime Rate Extensions which will constitute LIBOR Rate
Extensions (subject to the limits

12

--------------------------------------------------------------------------------

set forth below) and the Interest Period to be applicable to such LIBOR Rate
Extensions. Each written request for a conversion to a LIBOR Rate Extension or a
continuation of a LIBOR Rate Extension shall be substantially in the form of a
Libor Rate Conversion/Continuation Certificate as set forth on Exhibit B-2,
which shall be duly executed by a Responsible Officer. Subject to the terms and
conditions contained herein, three (3) Business Days after Bank's receipt of
such a request from Borrower, such Prime Rate Extensions shall be converted to
LIBOR Rate Extensions or such LIBOR Rate Extensions shall continue, as the case
may be provided that:

(i)no Event of Default or event which with notice or passage of time or both
would constitute an Event of Default exists;

(ii)no party hereto shall have sent any notice of termination of the Agreement;

(iii)Borrower shall have complied with such customary procedures as Bank has
established from time to time for Borrower's requests for LIBOR Rate Extensions;

(iv)the amount of a LIBOR Rate Extension shall be $1,000,000 or such greater
amount which is an integral multiple of $500,000; and

(v)Bank shall have determined that the Interest Period or LIBOR Rate is
available to Bank as of the date of the request for such LIBOR Rate Extension.

    Any request by Borrower to convert Prime Rate Extensions to LIBOR Rate
Extensions or continue any existing LIBOR Rate Extensions shall be irrevocable.
Notwithstanding anything to the contrary contained herein, Bank shall not be
required to purchase United States Dollar deposits in the London interbank
market or other applicable LIBOR Rate market to fund any LIBOR Rate Extensions,
but the provisions hereof shall be deemed to apply as if Bank had purchased such
deposits to fund the LIBOR Rate Extensions.

    (b)  Any LIBOR Rate Extensions shall automatically convert to Prime Rate
Extensions upon the last day of the applicable Interest Period, unless Bank has
received and approved a complete and proper request to continue such LIBOR Rate
Extension at least three (3) Business Days prior to such last day in accordance
with the terms hereof. Any LIBOR Rate Extensions shall, at Bank's option,
convert to Prime Rate Extensions in the event that an Event of Default shall
exist. Borrower shall pay to Bank, upon demand by Bank any amounts required to
compensate Bank for any loss (including loss of anticipated profits), cost or
expense incurred by such person, as a result of the conversion of LIBOR Rate
Extensions to Prime Rate Extensions pursuant to any of the foregoing.

    2.6  Additional Requirements/Provisions Regarding LIBOR Rate Extensions.  

    (a)  If for any reason (including voluntary or mandatory prepayment or
acceleration), Bank receives all or part of the principal amount of a LIBOR Rate
Extension prior to the last day of the Interest Period for such LIBOR Rate
Extension, Borrower shall on demand by Bank, pay Bank the amount (if any) by
which (i) the additional interest which would have been payable on the amount so
received had it not been received until the last day of such Interest Period or
term exceeds (ii) the interest which would have been recoverable by Bank by
placing the amount so received on deposit in the certificate of deposit markets
or the offshore currency interbank markets or United States Treasury investment
products, as the case may be, for a period starting on the date on which it was
so received and ending on the last day of such Interest Period or term at the
interest rate determined by Bank. Bank's determination as to such amount shall
be conclusive absent manifest error.

    (b)  Borrower shall pay to Bank, upon demand by Bank, from time to time such
amounts as Bank may reasonably determine to be necessary to compensate it for
any costs incurred by

13

--------------------------------------------------------------------------------

Bank that Bank determines are attributable to its making or maintaining of any
amount receivable by Bank hereunder in respect of any Credit Extensions relating
thereto (such increases in costs and reductions in amounts receivable being
herein called "Additional Costs"), in each case resulting from any Regulatory
Change that:

(i)changes the basis of taxation of any amounts payable to Bank under this
Agreement in respect of any Credit Extensions (other than changes which affect
taxes measured by or imposed on the overall net income of Bank by the
jurisdiction in which Bank has its principal office); or

(ii)imposes or modifies any reserve, special deposit or similar requirements
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of Bank (including any Credit Extensions or any deposits
referred to in the definition of "LIBOR Base Rate"); or

(iii)imposes any other material condition affecting this Agreement (or any of
such extensions of credit or liabilities).

    Bank will notify Borrower of any event occurring after the date of the
Agreement that will entitle Bank to compensation pursuant to this section as
promptly as practicable after it obtains knowledge thereof and determines to
request such compensation. Bank will furnish Borrower with a statement setting
forth the basis and amount of each request by Bank for compensation under this
Section 2.6. Determinations and allocations by Bank for purposes of this
Section 2.6 of the effect of any Regulatory Change on its costs of maintaining
its obligations to make Credit Extensions or of making or maintaining Credit
Extensions or on amounts receivable by it in respect of Credit Extensions, and
of the additional amounts required to compensate Bank in respect of any
Additional Costs, shall be conclusive absent manifest error.

    (c)  Borrower shall pay to Bank, upon the request of Bank, such amount or
amounts as shall be sufficient (in the sole good faith opinion of Bank) to
compensate it for any reasonable loss, costs or expense incurred by it as a
result of any failure by Borrower to borrow a LIBOR Rate Extension on the date
for such borrowing specified in the relevant notice of borrowing hereunder.

    (d)  If Bank shall determine that the adoption or implementation of any
applicable law, rule, regulation or treaty regarding capital adequacy, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Bank (or its
applicable lending office) with any respect or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on capital of Bank or any person or entity controlling Bank (a "Parent")
as a consequence of its obligations hereunder to a level below that which Bank
(or its Parent) could have achieved but for such adoption, change or compliance
(taking into consideration its policies with respect to capital adequacy) by an
amount deemed by Bank to be material, then from time to time, within 15 days
after demand by Bank, Borrower shall pay to Bank such additional amount or
amounts as will compensate Bank for such reduction. A statement of Bank claiming
compensation under this Section and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive absent manifest error.

    (e)  If at any time Bank, in its sole and absolute discretion, determines
that: (i) the amount of the LIBOR Rate Extensions for periods equal to the
corresponding Interest Periods or any other period are not available to Bank in
the offshore currency interbank

14

--------------------------------------------------------------------------------

markets, or (ii) the LIBOR Rate does not accurately reflect the cost to Bank of
lending the LIBOR Rate Extension, then Bank shall promptly give notice thereof
to Borrower, and upon the giving of such notice Bank's obligation to make the
LIBOR Rate Extensions shall terminate, unless Bank and Borrower agree in writing
to a different interest rate applicable to LIBOR Rate Extensions. If it shall
become unlawful for Bank to continue to fund or maintain any Advances, or to
perform its obligations hereunder, upon demand by Bank, Borrower shall prepay
the Advances in full with accrued interest thereon and all other amounts payable
by Borrower hereunder (including, without limitation, any amount payable in
connection with such prepayment pursuant to Section 2.6(a)).

    2.7  Term.  This Agreement shall become effective on the Closing Date and,
subject to Section 12.7, shall continue in full force and effect for so long as
any Obligations are outstanding. Notwithstanding the foregoing, Bank shall have
the right to terminate its obligation to make Credit Extensions under this
Agreement immediately and without notice upon the occurrence and during the
continuance of an Event of Default. Notwithstanding termination, Bank's Lien on
the Collateral shall remain in effect for so long as any Obligations are
outstanding.

    3.  Conditions of Loans.  

    3.1  Conditions Precedent to Initial Credit Extension.  The obligation of
Bank to make the initial Credit Extension is subject to the condition precedent
that Bank shall have received, in form and substance satisfactory to Bank, the
following:

    (a)  this Agreement;

    (b)  a certificate of the Secretary of Borrower with respect to incumbency
and resolutions authorizing the execution and delivery of this Agreement;

    (c)  a financing statement (Form UCC-1);

    (d)  a termination statement (Form UCC-2), terminating the interest(s) of
Greyrock in the assets of Borrower;

    (e)  termination of Greyrock's security interest(s) in Borrower's
Intellectual Property Collateral;

    (f)  an intellectual property security agreement;

    (g)  an unconditional guaranty, executed by each of Borrower's Subsidiaries;

    (h)  a third party security agreement, executed by each of Borrower's
Subsidiaries;

    (i)  an agreement to provide insurance;

    (j)  an audit of the Collateral, the results of which shall be satisfactory
to Bank;

    (k)  payment of the fees and Bank Expenses then due specified in Section 2.4
hereof; and

    (l)  such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

    3.2  Conditions Precedent to all Credit Extensions.  The obligation of Bank
to make each Credit Extension, including the initial Credit Extension, is
further subject to the following conditions:

    (a)  timely receipt by Bank of the Payment/Advance Form as provided in
Section 2.1; and

15

--------------------------------------------------------------------------------

    (b)  the representations and warranties contained in Section 5 shall be true
and correct in all material respects on and as of the date of such
Payment/Advance Form and on the effective date of each Credit Extension as
though made at and as of each such date, and no Event of Default shall have
occurred and be continuing, or would result from such Credit Extension. The
making of each Credit Extension shall be deemed to be a representation and
warranty by Borrower on the date of such Credit Extension as to the accuracy of
the facts referred to in this Section 3.2(b).

    4.  Creation of Security Interest.  

    4.1  Grant of Security Interest.  Borrower hereby grants and pledges to Bank
a continuing security interest in all presently existing and hereafter acquired
or arising Collateral in order to secure prompt repayment of any and all
Obligations and in order to secure prompt performance by Borrower of each of its
covenants and duties under the Loan Documents. Such security interest shall
constitute a valid, first priority security interest in the presently existing
Collateral, and will constitute a valid, first priority security interest in
Collateral acquired after the date hereof.

    4.2  Delivery of Additional Documentation Required.  Borrower shall from
time to time execute and deliver to Bank, at the request of Bank, all Negotiable
Collateral, all financing statements and other documents that Bank may
reasonably request, in form satisfactory to Bank, to perfect and continue
perfected Bank's security interests in the Collateral and in order to fully
consummate all of the transactions contemplated under the Loan Documents.

    4.3  Right to Inspect.  Bank (through any of its officers, employees, or
agents) shall have the right at Borrower' expense upon reasonable prior notice,
from time to time during Borrower's usual business hours, to inspect Borrower's
Books and to make copies thereof and to check, test, and audit and appraise the
Collateral in order to verify a Borrower's financial condition or the amount,
condition of, or any other matter relating to, the Collateral.

    4.4  Pledge of Collateral.  Borrower hereby pledges, assigns and grants to
Bank a security interest in the Shares, together with all proceeds and
substitutions thereof, all cash, stock and other moneys and property paid
thereon, all rights to subscribe for securities declared or granted in
connection therewith, and all other cash and noncash proceeds of the foregoing,
as security for the performance of the Obligations. Upon the Closing Date, the
certificate or certificates for the Shares shall be delivered to Bank,
accompanied by an instrument of assignment duly executed in blank by Borrower.
Borrower shall cause the books of each entity whose shares are part of the
Collateral and any transfer agent to reflect the pledge of the Shares. Upon the
occurrence of an Event of Default hereunder, Bank may effect the transfer of the
Shares into the name of Bank and cause new certificates representing such Shares
to be issued in the name of Bank or its transferee. Borrower will execute and
deliver such documents, and take or cause to be taken such actions, as Bank may
reasonably request to perfect or continue the perfection of Bank's security
interest in the Shares. Unless an Event of Default shall have occurred and be
continuing, Borrower shall be entitled to exercise any rights with respect to
the Shares and to give consents, waivers and ratifications in respect thereof,
provided that no vote shall be cast or consent, waiver or ratification given or
action taken which would be inconsistent with any of the terms of this Agreement
or which would constitute or create any violation of any of such terms. All such
rights to vote and give consents, waivers and ratifications shall terminate upon
the occurrence and continuance of an Event of Default.

    5.  Representations and Warranties.  

    Borrower represents and warrants as follows:

    5.1  Due Organization and Qualification.  Borrower and each Subsidiary is a
corporation duly existing under the laws of its state of incorporation and
qualified and licensed to do business in

16

--------------------------------------------------------------------------------

any state in which the conduct of its business or its ownership of property
requires that it be so qualified.

    5.2  Due Authorization; No Conflict.  The execution, delivery, and
performance of the Loan Documents are within Borrower's powers, have been duly
authorized, and are not in conflict with nor constitute a breach of any
provision contained in Borrower's Articles of Incorporation or Bylaws, nor will
they constitute an event of default under any material agreement to which
Borrower is a party or by which Borrower is bound. Borrower is not in default
under any agreement to which it is a party or by which it is bound, which
default could have a Material Adverse Effect.

    5.3  No Prior Encumbrances.  Borrower has good and indefeasible title to the
Collateral, free and clear of Liens, except for Permitted Liens.

    5.4  Bona Fide Accounts.  The Accounts are bona fide existing obligations.
The property or services giving rise to such Accounts have been delivered to the
account debtor (or, in the case of property, to the account debtor's agent for
immediate shipment to and unconditional acceptance by the account debtor).
Borrower has not received notice of actual or imminent Insolvency Proceeding of
any account debtor that is included in any Borrowing Base Certificate as an
Eligible Account.

    5.5  Merchantable Inventory.  All Inventory is in all material respects of
good and marketable quality, free from all material defects, except for
Inventory for which adequate reserves have been made.

    5.6  Name; Location of Chief Executive Office.  Except as disclosed in the
Schedule, Borrower has not done business under any name other than that
specified on the signature page hereof. The chief executive office of Borrower
is located at the address indicated in Section 10 hereof.

    5.7  Intellectual Property Collateral.  Borrower is the sole owner of the
Intellectual Property Collateral, except for non-exclusive licenses granted by
Borrower to its customers in the ordinary course of business. Each of the
Patents is valid and enforceable, and no part of the Intellectual Property
Collateral has been judged invalid or unenforceable, in whole or in part, and no
claim has been made that any part of the Intellectual Property Collateral
violates the rights of any third party. Except as set forth in the Schedule, no
part of the Intellectual Property Collateral is subject to any agreement
restricting the transfer thereof or the grant of a security interest therein.
The Copyrights, Patents and Trademarks listed on the Exhibits to the
Intellectual Property Security Agreement constitute all of the intellectual
property necessary to sell, license or distribute all of Borrower's products in
the ordinary course of business.

    5.8  Litigation.  Except as set forth in the Schedule, there are no actions
or proceedings pending by or against Borrower or any Subsidiary before any court
or administrative agency in which an adverse decision could have a Material
Adverse Effect or a material adverse effect on Borrower's interest or Bank's
security interest in the Collateral. Borrower does not have knowledge of any
such pending or threatened actions or proceedings.

    5.9  No Material Adverse Change in Financial Statements.  All consolidated
financial statements related to Borrower and any Subsidiary that are delivered
by Borrower to Bank fairly present in all material respects Borrower's
consolidated financial condition as of the date thereof and Borrower's
consolidated results of operations for the period then ended. There has not been
a material adverse change in the consolidated financial condition of Borrower
since the date of the most recent of such financial statements submitted to
Bank.

    5.10  Solvency, Payment of Debts.  Borrower is solvent and able to pay its
debts (including trade debts) as they mature.

17

--------------------------------------------------------------------------------

    5.11  Regulatory Compliance.  Borrower and each Subsidiary have met the
minimum funding requirements of ERISA with respect to any employee benefit plans
subject to ERISA. No event has occurred resulting from Borrower's failure to
comply with ERISA that is reasonably likely to result in Borrower's incurring
any liability that could have a Material Adverse Effect. Borrower is not an
"investment company" or a company "controlled" by an "investment company" within
the meaning of the Investment Company Act of 1940. Borrower is not engaged
principally, or as one of the important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of any regulations promulgated by the Board of Governors of the Federal
Reserve System). Borrower has complied with all the provisions of the Federal
Fair Labor Standards Act. Borrower has not violated any statutes, laws,
ordinances or rules applicable to it, violation of which could have a Material
Adverse Effect.

    5.12  Environmental Condition.  None of Borrower's or any Subsidiary's
properties or assets has ever been used by Borrower or any Subsidiary, to the
best of Borrower's knowledge, by previous owners or operators, in the disposal
of, or to produce, store, handle, treat, release, or transport, any hazardous
waste or hazardous substance other than in accordance with applicable law; to
the best of Borrower's knowledge, none of Borrower's properties or assets has
ever been designated or identified in any manner pursuant to any environmental
protection statute as a hazardous waste or hazardous substance disposal site, or
a candidate for closure pursuant to any environmental protection statute; no
lien arising under any environmental protection statute has attached to any
revenues or to any real or personal property owned by Borrower or any
Subsidiary; and neither Borrower nor any Subsidiary has received a summons,
citation, notice, or directive from the Environmental Protection Agency or any
other federal, state or other governmental agency concerning any action or
omission by Borrower or any Subsidiary resulting in the releasing, or otherwise
disposing of hazardous waste or hazardous substances into the environment.

    5.13  Taxes.  Borrower and each Subsidiary have filed or caused to be filed
all tax returns required to be filed, and have paid, or have made adequate
provision for the payment of, all taxes reflected therein.

    5.14  Subsidiaries.  Borrower does not own any stock, partnership interest
or other equity securities of any Person, except for Permitted Investments.

    5.15  Government Consents.  Borrower and each Subsidiary have obtained all
material consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all governmental authorities that are
necessary for the continued operation of Borrower's business as currently
conducted, the failure to obtain which could have a Material Adverse Effect.

    5.16  Full Disclosure.  No representation, warranty or other statement made
by Borrower in any certificate or written statement furnished to Bank contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained in such certificates or
statements not misleading.

    5.17  Shares.  Borrower has full power and authority to create a first lien
on the Shares and no disability or contractual obligation exists that would
prohibit Borrower from pledging the Shares pursuant to this Agreement. There are
no subscriptions, warrants, rights of first refusal or other restrictions on, or
options exercisable with respect to the Shares. The Shares have been and will be
duly authorized and validly issued, and are fully paid and non-assessable. To
the best of Borrower's knowledge, the Shares are not the subject of any present
or threatened suit, action, arbitration, administrative or other proceeding, and
Borrower knows of no reasonable grounds for the institution of any such
proceedings.

18

--------------------------------------------------------------------------------

    6.  Affirmative Covenants.  

    Borrower covenants and agrees that, until payment in full of all outstanding
Obligations, and for so long as Bank may have any commitment to make a Credit
Extension hereunder, such Borrower shall do all of the following:

    6.1  Good Standing.  Borrower shall maintain its and each of its
Subsidiaries' corporate existence in its jurisdiction of incorporation and
maintain qualification in each jurisdiction in which the failure to so qualify
could have a Material Adverse Effect. Borrower shall maintain, and shall cause
each of its Subsidiaries to maintain in force all licenses, approvals and
agreements, the loss of which could have a Material Adverse Effect.

    6.2  Government Compliance.  Borrower shall meet, and shall cause each
Subsidiary to meet, the minimum funding requirements of ERISA with respect to
any employee benefit plans subject to ERISA. Borrower shall comply, and shall
cause each Subsidiary to comply, with all statutes, laws, ordinances and
government rules and regulations to which it is subject, noncompliance with
which could have a Material Adverse Effect or a material adverse effect on the
Collateral or the priority of Bank's Lien on the Collateral.

    6.3  Financial Statements, Reports, Certificates.  Borrower shall deliver to
Bank: (a) as soon as available, but in any event within thirty (30) days after
the end of each calendar month, a company prepared consolidated balance sheet
and income statement covering Borrower's consolidated operations during such
period, in a form reasonably acceptable to Bank and certified by a Responsible
Officer; (b) as soon as available, but in any event within ninety (90) days
after the end of Borrower's fiscal year, audited consolidated financial
statements of Borrower prepared in accordance with GAAP, consistently applied,
together with an unqualified opinion on such financial statements of an
independent certified public accounting firm reasonably acceptable to Bank,
which financial statements shall reflect no material adverse changes from the
financial statements prepared by Borrower and delivered to Bank; (c) promptly
upon receipt of notice thereof, a report of any legal actions pending or
threatened against Borrower or any Subsidiary that could result in uninsured
damages or costs to Borrower or any Subsidiary of Five Hundred Thousand Dollars
($500,000) or more; (d) as soon as available, but in any case within thirty
(30) days after the first day of each fiscal year, Borrower's business plan,
including operating budget, for such year; (e) such budgets, sales projections,
operating plans or other financial information as Bank may reasonably request
from time to time; and (f) within thirty (30) days of the last day of each
fiscal quarter, a report signed by Borrower in a form reasonably acceptable to
Bank, listing any applications or registrations that Borrower has made or filed
in respect of any Patents, Copyrights or Trademarks and the status of any
outstanding applications or registrations as well as any material changes in
Borrower's intellectual property. Within thirty (30) days after the last day of
each month in which any Advances are outstanding under Sections 2.1.1 or 2.1.2
or, if no Advances are outstanding, within thirty (30) days after the last day
of each quarter, Borrower shall deliver to Bank a Borrowing Base Certificate
signed by a Responsible Officer in substantially the form of Exhibit C hereto,
together with aged listings of accounts receivable and payable.

    Borrower shall deliver to Bank copies of its Forms 10-K and 10-Q as filed
with the United States Securities and Exchange Commission, in each case within
five (5) days following the filing thereof, accompanied by a Compliance
Certificate signed by a Responsible Officer in substantially the form of
Exhibit D hereto.

    Bank shall have the right from time to time hereafter to audit Borrower's
Accounts and appraise Collateral at Borrower's expense, provided that such
audits will be conducted not more frequently than two (2) times per year, unless
an Event of Default has occurred and is continuing, in which event such audits
shall be conducted in Bank's sole discretion.

19

--------------------------------------------------------------------------------

    6.4  Inventory; Returns.  Borrower shall keep all Inventory in good and
marketable condition, free from all material defects except for Inventory for
which adequate reserves have been made. Returns and allowances, if any, as
between Borrower and its account debtors shall be on the same basis and in
accordance with the usual customary practices of Borrower, as they exist at the
time of the execution and delivery of this Agreement. Borrower shall promptly
notify Bank of all returns and recoveries and of all disputes and claims, where
the return, recovery, dispute or claim involves more than Five Hundred Thousand
Dollars ($500,000).

    6.5  Taxes.  Borrower shall make, and shall cause each Subsidiary to make,
due and timely payment or deposit of all material federal, state, and local
taxes, assessments, or contributions required of it by law, and will execute and
deliver to Bank, on demand, appropriate certificates attesting to the payment or
deposit thereof; and Borrower will make, and will cause each Subsidiary to make,
timely payment or deposit of all material tax payments and withholding taxes
required of it by applicable laws, including, but not limited to, those laws
concerning F.I.C.A., F.U.T.A., state disability, and local, state, and federal
income taxes, and will, upon request, furnish Bank with proof satisfactory to
Bank indicating that Borrower or a Subsidiary has made such payments or
deposits; provided that Borrower or a Subsidiary need not make any payment if
the amount or validity of such payment is contested in good faith by appropriate
proceedings and is reserved against (to the extent required by GAAP) by
Borrower.

    6.6  Insurance.  Borrower, at its expense, shall keep the Collateral insured
against loss or damage by fire, theft, explosion, sprinklers, and all other
hazards and risks, and in such amounts, as ordinarily insured against by other
owners in similar businesses conducted in the locations where Borrower's
business is conducted on the date hereof. Borrower shall also maintain insurance
relating to Borrower's ownership and use of the Collateral in amounts and of a
type that are customary to businesses similar to Borrower's. All such policies
of insurance shall be in such form, with such companies, and in such amounts as
reasonably satisfactory to Bank. All such policies of property insurance shall
contain a Bank's loss payable endorsement, in a form satisfactory to Bank,
showing Bank as an additional loss payee thereof and all liability insurance
policies shall show the Bank as an additional insured, and shall specify that
the insurer must give at least twenty (20) days notice to Bank before canceling
its policy for any reason. Upon Bank's request, Borrower shall deliver to Bank
certified copies of such policies of insurance and evidence of the payments of
all premiums therefor. After the occurrence and during the continuance of an
Event of Default, all proceeds payable under any such policy shall, unless
Borrower can demonstrate to Bank's satisfaction that such proceeds will be used
to repair or replace property material to Borrower's business, and no Event of
Default then exists, at the option of Bank, be payable to Bank to be applied on
account of the Obligations.

    6.7  Registration of Intellectual Property Rights.  

    (a)  Borrower shall register or cause to be registered on an expedited basis
(to the extent not already registered) with the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, those
intellectual property rights listed on Exhibits A, B and C to the Intellectual
Property Security Agreement delivered to Bank by Borrower in connection with
this Agreement within thirty (30) days of the date of this Agreement. Borrower
shall, on an expedited basis, register or cause to be registered with the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, and notify Bank of, all registerable intellectual property rights
which constitute or give rise to more than five percent (5%) of Borrower's gross
income in any given month which Borrower has developed as of the date of this
Agreement but heretofore failed to register and give Bank notice thereof.
Borrower shall register or cause to be registered with the United States Patent
and Trademark Office or the United States Copyright Office, as applicable, and
notify Bank of those additional intellectual property rights which constitute or
give rise to more than five

20

--------------------------------------------------------------------------------

percent (5%) of Borrower's gross income in any given month which are developed
or acquired by Borrower from time to time in connection with any product prior
to the sale or licensing of such product to any third party and prior to
Borrower's use of such product (including without limitation major revisions or
additions to the intellectual property rights listed on such Exhibits A, B and
C) and shall give Bank notice thereof.

    (b)  Borrower shall execute and deliver such additional instruments and
documents from time to time as Bank shall reasonably request to perfect Bank's
security interest in the Intellectual Property Collateral.

    (c)  Borrower shall (i) protect, defend and maintain the validity and
enforceability of the Trademarks, Patents and Copyrights, (ii) use its best
efforts to detect infringements of the Trademarks, Patents and Copyrights and
promptly advise Bank in writing of material infringements detected and (iii) not
allow any material Trademarks, Patents or Copyrights to be abandoned, forfeited
or dedicated to the public without the written consent of Bank, which shall not
be unreasonably withheld.

    (d)  Bank may audit Borrower's Intellectual Property Collateral to confirm
compliance with this Section 6.7, provided such audit may not occur more often
than once per year, unless an Event of Default has occurred and is continuing.
Bank shall have the right, but not the obligation, to take, at Borrower's sole
expense, any actions that Borrower is required under this Section 6.7 to take
but which Borrower fails to take, after fifteen (15) days' notice to Borrower.
Borrower shall reimburse and indemnify Bank for all reasonable costs and
reasonable expenses incurred in the reasonable exercise of its rights under this
Section 6.7.

    6.8  Quick Ratio.  Borrower shall maintain, as of the last day of each
fiscal quarter, a Quick Ratio of not less than 1.1 to 1.0. "Quick Ratio" means
the ratio of Quick Assets to Current Liabilities, excluding deferred revenue,
but including Advances under the Revolving Facility and Equipment Advances under
the Equipment Line.

    6.9  Tangible Net Worth.  Borrower shall maintain a minimum Tangible Net
Worth, as of the last day of each fiscal quarter, a Tangible Net Worth of not
less than Thirty Million Dollars ($30,000,000) plus, commencing with the quarter
ending June 30, 2001, 75% of Borrower's net income per quarter and 100% of the
proceeds received from the sale or issuance of equity securities.

    6.10  Total Liabilities—Tangible Net Worth.  Beginning on the Closing Date
and continuing through May 31, 2001, Borrower shall maintain, as of the last day
of each fiscal quarter, a ratio of Total Liabilities to Tangible Net Worth of
not more than 1.00 to 1.00; thereafter, Borrower shall maintain, as of the last
day of each fiscal quarter, a ratio of Total Liabilities to Tangible Net Worth
of not more than 0.75 to 1.00.

    6.11  EBITDA.  Borrower shall maintain positive earnings before interest,
taxes, depreciation and amortization ("EBITDA") commencing with the fiscal
quarter ending September 30, 2001 and continuing thereafter as long as any
Obligations are outstanding. Commencing with the fiscal year ending December 31,
2002, borrower shall maintain positive EBITDA on an annual basis, with no more
than one (1) fiscal quarter of negative EBITDA, not to exceed negative EBITDA in
any such quarter of One Million Five Hundred Thousand Dollars ($1,500,000).

    6.12  Profitability.  Borrower shall not suffer a loss in more than two
(2) fiscal quarters during any fiscal year. Borrower shall be profitable before
and after taxes on a rolling four quarter basis commencing with the fiscal
quarter ending March 31, 2003.

21

--------------------------------------------------------------------------------

    6.13  Further Assurances.  At any time and from time to time Borrower shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Bank to effect the purposes of this Agreement.

    7.  Negative Covenants.  

    Borrower covenants and agrees that, so long as any credit hereunder shall be
available and until payment in full of the outstanding Obligations or for so
long as Bank may have any commitment to make any Credit Extensions, such
Borrower will not do any of the following:

    7.1  Dispositions.  Convey, sell, lease, transfer or otherwise dispose of
(collectively, a "Transfer"), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, other than: (i) Transfers of Inventory
in the ordinary course of business; (ii) Transfers of non-exclusive licenses and
similar arrangements for the use of the property of Borrower or its
Subsidiaries; or (iii) Transfers of surplus, worn-out or obsolete Equipment.

    7.2  Change in Business.  Without the prior written consent of Bank, which
shall not be unreasonably withheld, engage in any business, or permit any of its
Subsidiaries to engage in any business, other than the business currently
engaged in by Borrower and any business substantially similar or related thereto
(or incidental thereto). Borrower will not, without thirty (30) days prior
written notification to Bank, relocate its chief executive office.

    7.3  Mergers or Acquisitions.  Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with or into any other business
organization, or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock or property of another Person; provided,
however, that Borrower may acquire the capital stock of another Person
(i) engaged in the same or similar business as Borrower, (ii) a majority of
whose assets are located in the United States, (iii) in a transaction in which
Borrower is the surviving entity and does not suffer a material change in
management, (iv) as long as no Event of Default exists before or would result
after giving effect to such acquisition, provided, further, that such
transaction does not exceed a total stock-for-stock consideration of a value of
$50,000,000.

    7.4  Indebtedness.  Create, incur, assume or be or remain liable with
respect to any Indebtedness, or permit any Subsidiary so to do, other than
Permitted Indebtedness.

    7.5  Encumbrances.  Create, incur, assume or suffer to exist any Lien with
respect to any of its property, or assign or otherwise convey any right to
receive income, including the sale of any Accounts, or permit any of its
Subsidiaries so to do, except for Permitted Liens.

    7.6  Distributions.  Pay any cash dividends or make any other distribution
or payment on account of or in redemption, retirement or purchase of any capital
stock, or otherwise Transfer any assets to any Affiliates.

    7.7  Investments.  Directly or indirectly acquire or own, or make any
Investment in or to any Person, or permit any of its Subsidiaries so to do,
other than Permitted Investments.

    7.8  Transactions with Affiliates.  Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower except
for transactions that are in the ordinary course of Borrower's business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm's length transaction with a nonaffiliated Person.

    7.9  Transaction with Foreign Affiliates.  Transfer any assets or
consideration to Foreign Subsidiaries, except for transfers in the ordinary
course of Borrower's and such Foreign Subsidiaries' business.

    7.10  Subordinated Debt.  Make any payment in respect of any Subordinated
Debt, or permit any of its Subsidiaries to make any such payment, except in
compliance with the terms of such

22

--------------------------------------------------------------------------------

Subordinated Debt, or amend any provision contained in any documentation
relating to the Subordinated Debt without Bank's prior written consent.

    7.11  Inventory and Equipment.  Store the Inventory or Equipment with a
bailee, warehouseman, or similar party unless Bank has received a pledge of the
warehouse receipt covering such Inventory or Equipment; provided, however, that
Borrower may deposit software code in escrow for customers in the ordinary
course of business. Except for that sold in the ordinary course of business and
except for such other locations as Bank may approve in writing, Borrower shall
keep the Inventory and Equipment only at the location set forth in Section 10
hereof and such other locations of which Borrower gives Bank prior written
notice and as to which Borrower signs and files a financing statement where
needed to perfect Bank's security interest.

    7.12  Compliance.  Become an "investment company" or be controlled by an
"investment company," within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose. Fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur, fail
to comply with the Federal Fair Labor Standards Act or violate any law or
regulation, which violation could have a Material Adverse Effect or a material
adverse effect on the Collateral or the priority of Bank's Lien on the
Collateral, or permit any of its Subsidiaries to do any of the foregoing.

    7.13  Intellectual Property Agreements.  Borrower shall not permit the
inclusion in any material contract to which it becomes a party of any provisions
that could or might in any way prevent the creation of a security interest in
Borrower's rights and interests in any property included within the definition
of the Intellectual Property Collateral acquired under such contracts.

    8.  Events of Default.  

    Any one or more of the following events shall constitute an Event of Default
by Borrower under this Agreement:

    8.1  Payment Default.  If Borrower fails to pay, within three (3) Business
Days of the date due, any of the Obligations;

    8.2  Covenant Default.  If Borrower fails within ten (10) calendar days to
perform any obligation under Article 6 or violates any of the covenants
contained in Article 7 of this Agreement, or fails or neglects to perform, keep,
or observe any other material term, provision, condition, covenant, or agreement
contained in this Agreement, in any of the Loan Documents, or in any other
present or future agreement between Borrower and Bank and as to any default
under such other term, provision, condition, covenant or agreement that can be
cured, has failed to cure such default within twenty (20) calendar days after
Borrower receives notice thereof or any officer of Borrower becomes aware
thereof; provided, however, that if the default cannot by its nature be cured
within the twenty (20) calendar day period or cannot after diligent attempts by
Borrower be cured within such twenty (20) calendar day period, and such default
is likely to be cured within a reasonable time, then Borrower shall have an
additional reasonable period (which shall not in any case exceed thirty
(30) days) to attempt to cure such default, and within such reasonable time
period the failure to have cured such default shall not be deemed an Event of
Default (provided that no Credit Extensions will be required to be made during
such cure period);

    8.3  Material Adverse Change.  If there occurs a Material Adverse Effect, if
Bank reasonably determines that Borrower is likely to fail to comply with any of
the financial covenants set forth in Section 6 as of any date of measurement; or
a material impairment of the value or priority of Bank's security interests in
the Collateral;

23

--------------------------------------------------------------------------------

    8.4  Attachment.  If any portion of a Borrower's assets is attached, seized,
subjected to a writ or distress warrant, or is levied upon, or comes into the
possession of any trustee, receiver or person acting in a similar capacity and
such attachment, seizure, writ or distress warrant or levy has not been removed,
discharged or rescinded within thirty (30) days, or if Borrower is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any material part of its business affairs, or if a judgment or other
claim becomes a lien or encumbrance upon any material portion of Borrower's
assets, or if a notice of lien, levy, or assessment is filed of record with
respect to any of Borrower's assets by the United States Government, or any
department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, and the same is not paid within thirty
(30) days after Borrower receives notice thereof, provided that none of the
foregoing shall constitute an Event of Default where such action or event is
stayed or an adequate bond has been posted pending a good faith contest by
Borrower (provided that no Credit Extensions will be required to be made during
such cure period);

    8.5  Insolvency.  If Borrower becomes insolvent, or if an Insolvency
Proceeding is commenced by Borrower, or if an Insolvency Proceeding is commenced
against Borrower and is not dismissed or stayed within forty-five (45) days
(provided that no Credit Extensions will be made prior to the dismissal of such
Insolvency Proceeding);

    8.6  Other Agreements.  If there is a default in any agreement to which
Borrower is a party with a third party or parties resulting in a right by such
third party or parties, whether or not exercised, to accelerate the maturity of
any Indebtedness in an amount in excess of Fifty Thousand Dollars ($50,000) or
that could have a Material Adverse Effect;

    8.7  Subordinated Debt.  If Borrower makes any payment on account of
Subordinated Debt, except to the extent such payment is allowed under any
subordination agreement entered into with Bank;

    8.8  Judgments.  If a judgment or judgments for the payment of money in an
amount, individually or in the aggregate, of at least Five Hundred Thousand
Dollars ($500,000) shall be rendered against a Borrower which is not covered by
insurance, and which remains unsatisfied and unstayed for a period of thirty
(30) days (provided that no Credit Extensions will be made prior to the
satisfaction or stay of such judgment);

    8.9  Misrepresentations.  If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document.

    9.  Bank's Rights and Remedies.  

    9.1  Rights and Remedies.  Upon the occurrence and during the continuance of
an Event of Default, Bank may, at its election, without notice of its election
and without demand, do any one or more of the following, all of which are
authorized by Borrower:

    (a)  Declare all Obligations, whether evidenced by this Agreement, by any of
the other Loan Documents, or otherwise, immediately due and payable (provided
that upon the occurrence of an Event of Default described in Section 8.5 all
Obligations shall become immediately due and payable without any action by
Bank);

    (b)  Cease advancing money or extending credit to or for the benefit of
Borrower under this Agreement or under any other agreement between Borrower and
Bank;

    (c)  Settle or adjust disputes and claims directly with account debtors for
amounts, upon terms and in whatever order that Bank reasonably considers
advisable;

24

--------------------------------------------------------------------------------

    (d)  Make such payments and do such acts as Bank considers necessary or
reasonable to protect its security interest in the Collateral. Borrower agrees
to assemble the Collateral if Bank so requires, and to make the Collateral
available to Bank as Bank may designate. Borrower authorizes Bank to enter the
premises where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
encumbrance, charge, or lien which in Bank's determination appears to be prior
or superior to its security interest and to pay all expenses incurred in
connection therewith. With respect to any of Borrower's owned premises, Borrower
hereby grants Bank a license to enter into possession of such premises and to
occupy the same, without charge, in order to exercise any of Bank's rights or
remedies provided herein, at law, in equity, or otherwise;

    (e)  Set off and apply to the Obligations any and all (i) balances and
deposits of Borrower held by Bank, or (ii) indebtedness at any time owing to or
for the credit or the account of Borrower held by Bank;

    (f)  Ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell (in the manner provided for herein) the
Collateral. Bank is hereby granted a license or other right, solely pursuant to
the provisions of this Section 9.1, to use, without charge, Borrower's labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank's
exercise of its rights under this Section 9.1, Borrower's rights under all
licenses and all franchise agreements shall inure to Bank's benefit;

    (g)  Sell the Collateral at either a public or private sale, or both, by way
of one or more contracts or transactions, for cash or on terms, in such manner
and at such places (including Borrower's premises) as Bank determines is
commercially reasonable, and apply any proceeds to the Obligations in whatever
manner or order Bank deems appropriate;

    (h)  Bank may credit bid and purchase at any public sale; and

    (i)  Any deficiency that exists after disposition of the Collateral as
provided above will be paid immediately by Borrower.

    9.2  Power of Attorney.  Effective only upon the occurrence and during the
continuance of an Event of Default, Borrower hereby irrevocably appoints Bank
(and any of Bank's designated officers, or employees) as Borrower's true and
lawful attorney to: (a) send requests for verification of Accounts or notify
account debtors of Bank's security interest in the Accounts; (b) endorse
Borrower's name on any checks or other forms of payment or security that may
come into Bank's possession; (c) sign Borrower's name on any invoice or bill of
lading relating to any Account, drafts against account debtors, schedules and
assignments of Accounts, verifications of Accounts, and notices to account
debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all claims
under and decisions with respect to Borrower's policies of insurance; and
(f) settle and adjust disputes and claims respecting the accounts directly with
account debtors, for amounts and upon terms which Bank determines to be
reasonable; (g) to modify, in its sole discretion, any intellectual property
security agreement entered into between Borrower and Bank without first
obtaining Borrower's approval of or signature to such modification by amending
Exhibits A, B, and C, thereof, as appropriate, to include reference to any
right, title or interest in any Copyrights, Patents or Trademarks acquired by
Borrower after the execution hereof or to delete any reference to any right,
title or interest in any Copyrights, Patents or Trademarks in which Borrower no
longer has or claims to have any right, title or interest; (h) to file, in its
sole discretion, one or more financing or continuation statements and amendments
thereto, relative to any of the Collateral without the signature of Borrower
where permitted by law; and (i) to transfer the

25

--------------------------------------------------------------------------------

Intellectual Property Collateral into the name of Bank or a third party to the
extent permitted under the California Uniform Commercial Code; provided Bank may
exercise such power of attorney to sign the name of Borrower on any of the
documents described in Section 4.2 regardless of whether an Event of Default has
occurred. The appointment of Bank as Borrower's attorney in fact, and each and
every one of Bank's rights and powers, being coupled with an interest, is
irrevocable until all of the Obligations have been fully repaid and performed
and Bank's obligation to provide advances hereunder is terminated.

    9.3  Accounts Collection.  At any time during the term of this Agreement,
Bank may notify any Person owing funds to a Borrower of Bank's security interest
in such funds and verify the amount of such Account. Borrower shall collect all
amounts owing to Borrower for Bank, receive in trust all payments as Bank's
trustee, and immediately deliver such payments to Bank in their original form as
received from the account debtor, with proper endorsements for deposit.

    9.4  Bank Expenses.  If Borrower fails to pay any amounts or furnish any
required proof of payment due to third persons or entities, as required under
the terms of this Agreement, then Bank may do any or all of the following after
reasonable notice to Borrower: (a) make payment of the same or any part thereof;
(b) set up such reserves under the Revolving Facility as Bank deems necessary to
protect Bank from the exposure created by such failure; or (c) obtain and
maintain insurance policies of the type discussed in Section 6.6 of this
Agreement, and take any action with respect to such policies as Bank deems
prudent. Any amounts so paid or deposited by Bank shall constitute Bank
Expenses, shall be immediately due and payable, and shall bear interest at the
then applicable rate hereinabove provided, and shall be secured by the
Collateral. Any payments made by Bank shall not constitute an agreement by Bank
to make similar payments in the future or a waiver by Bank of any Event of
Default under this Agreement.

    9.5  Bank's Liability for Collateral.  Bank shall not in any way or manner
be liable or responsible for: (a) the safekeeping of the Collateral; (b) any
loss or damage thereto occurring or arising in any manner or fashion from any
cause; (c) any diminution in the value thereof; or (d) any act or default of any
carrier, warehouseman, bailee, forwarding agency, or other person whomsoever.
All risk of loss, damage or destruction of the Collateral shall be borne by
Borrower.

    9.6  Remedies Cumulative.  Bank's rights and remedies under this Agreement,
the Loan Documents, and all other agreements shall be cumulative. Bank shall
have all other rights and remedies not inconsistent herewith as provided under
the Code, by law, or in equity. No exercise by Bank of one right or remedy shall
be deemed an election, and no waiver by Bank of any Event of Default on
Borrower's part shall be deemed a continuing waiver. No delay by Bank shall
constitute a waiver, election, or acquiescence by it. No waiver by Bank shall be
effective unless made in a written document signed on behalf of Bank and then
shall be effective only in the specific instance and for the specific purpose
for which it was given.

    9.7  Demand; Protest.  Borrower waives demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment, notice of any
default, nonpayment at maturity, release, compromise, settlement, extension, or
renewal of accounts, documents, instruments, chattel paper, and guarantees at
any time held by Bank on which Borrower may in any way be liable.

    10.  Notices.  

    Unless otherwise provided in this Agreement, all notices or demands by any
party relating to this Agreement or any other agreement entered into in
connection herewith shall be in writing and (except for financial statements and
other informational documents which may be sent by first-class mail, postage
prepaid) shall be personally delivered or sent by a recognized overnight
delivery

26

--------------------------------------------------------------------------------

service, certified mail, postage prepaid, return receipt requested, or by
telefacsimile to Borrower or to Bank, as the case may be, at its addresses set
forth below:

  If to Borrower:   SEEBEYOND TECHNOLOGY CORPORATION
404 E. Huntington Drive
Monrovia, CA 91016
Attn: Barry Plaga
FAX: (626) 471-6108  
If to Bank:
 
Comerica Bank—California
611 Anton Boulevard, Second Floor
Costa Mesa, CA 92626
Attn: Ms. Bonnie E. Kehe
FAX: (714) 424-3857

    The parties hereto may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other.

    11.  Choice of Law and Venue; Jury Trial Waiver.  

    This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law. Borrower and Bank hereby submits to the exclusive jurisdiction
of the state and Federal courts located in the County of Santa Clara, State of
California. BORROWER AND BANK HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE
LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH PARTY RECOGNIZES AND AGREES THAT THE FOREGOING WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS AGREEMENT. EACH
PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

    12.  General Provisions.  

    12.1  Successors and Assigns.  This Agreement shall bind and inure to the
benefit of the respective successors and permitted assigns of each of the
parties; provided, however, that neither this Agreement nor any rights hereunder
may be assigned by Borrower without Bank's prior written consent, which consent
may be granted or withheld in Bank's sole discretion. Bank shall have the right
without the consent of or notice to Borrower to sell, transfer, negotiate, or
grant participation in all or any part of, or any interest in, Bank's
obligations, rights and benefits hereunder.

    12.2  Indemnification.  Borrower shall defend, indemnify and hold harmless
Bank and its officers, employees, and agents against: (a) all obligations,
demands, claims, and liabilities claimed or asserted by any other party in
connection with the transactions contemplated by this Agreement; and (b) all
losses or Bank Expenses in any way suffered, incurred, or paid by Bank as a
result of or in any way arising out of, following, or consequential to
transactions between Bank and Borrower whether under this Agreement, or
otherwise (including without limitation reasonable attorneys fees and expenses),
except for losses caused by Bank's gross negligence or willful misconduct.

27

--------------------------------------------------------------------------------

    12.3  Time of Essence.  Time is of the essence for the performance of all
obligations set forth in this Agreement.

    12.4  Severability of Provisions.  Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

    12.5  Amendments in Writing, Integration.  This Agreement cannot be amended
or terminated orally. All prior agreements, understandings, representations,
warranties, and negotiations between the parties hereto with respect to the
subject matter of this Agreement, if any, are merged into this Agreement and the
Loan Documents.

    12.6  Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.

    12.7  Survival.  All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
remain outstanding. The obligations of Borrower to indemnify Bank with respect
to the expenses, damages, losses, costs and liabilities described in
Section 12.2 shall survive until all applicable statute of limitations periods
with respect to actions that may be brought against Bank have run.

    IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first above written.

    SEEBEYOND TECHNOLOGY CORPORATION

 
 
By:
/s/ BARRY J. PLAGA   

--------------------------------------------------------------------------------


 
 
Title:


--------------------------------------------------------------------------------

    COMERICA BANK—CALIFORNIA

 
 
By:
/s/ BONNIE KEHE   

--------------------------------------------------------------------------------


 
 

Title:
Senior VP/Regional Manager
Southern California

--------------------------------------------------------------------------------

28

--------------------------------------------------------------------------------


EXHIBIT A



COLLATERAL DESCRIPTION ATTACHMENT
TO LOAN AND SECURITY AGREEMENT


    The Collateral shall consist of all right, title and interest of Borrower in
and to the following:

    (a)  All goods and equipment now owned or hereafter acquired, including,
without limitation, all machinery, fixtures, vehicles (including motor vehicles
and trailers), and any interest in any of the foregoing, and all attachments,
accessories, accessions, replacements, substitutions, additions, and
improvements to any of the foregoing, wherever located;

    (b)  All inventory, now owned or hereafter acquired, including, without
limitation, all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products including such
inventory as is temporarily out of Borrower's custody or possession or in
transit and including any returns upon any accounts or other proceeds, including
insurance proceeds, resulting from the sale or disposition of any of the
foregoing and any documents of title representing any of the above, and
Borrower's Books relating to any of the foregoing;

    (c)  All contract rights and general intangibles now owned or hereafter
acquired, including, without limitation, goodwill, trademarks, servicemarks,
trade styles, trade names, patents, patent applications, leases, license
agreements, franchise agreements, blueprints, drawings, purchase orders,
customer lists, route lists, infringements, claims, computer programs, computer
discs, computer tapes, literature, reports, catalogs, design rights, income tax
refunds, payments of insurance and rights to payment of any kind;

    (d)  All now existing and hereafter arising accounts, contract rights,
royalties, license rights and all other forms of obligations owing to Borrower
arising out of the sale or lease of goods, the licensing of technology or the
rendering of services by Borrower, whether or not earned by performance, and any
and all credit insurance, guaranties, and other security therefor, as well as
all merchandise returned to or reclaimed by Borrower and Borrower's Books
relating to any of the foregoing;

    (e)  All documents, cash, deposit accounts, securities, securities accounts,
security entitlements, financial assets, investment property, letters of credit,
certificates of deposit, instruments and chattel paper now owned or hereafter
acquired and Borrower's Books relating to the foregoing;

    (f)  All copyright rights, copyright applications, copyright registrations
and like protections in each work of authorship and derivative work thereof,
whether published or unpublished, now owned or hereafter acquired; all trade
secret rights, including all rights to unpatented inventions, know-how,
operating manuals, license rights and agreements and confidential information,
now owned or hereafter acquired; all mask work or similar rights available for
the protection of semiconductor chips, now owned or hereafter acquired; all
claims for damages by way of any past, present and future infringement of any of
the foregoing; and

    (g)  Any and all claims, rights and interests in any of the above and all
substitutions for, additions and accessions to and proceeds thereof.

    Notwithstanding the foregoing, the collateral shall include (i) sixty-six
and two-thirds percent (662/3%) of the issued and outstanding capital stock
owned or held of record by Borrower in any subsidiary of Borrower which is not
an entity organized under the laws of the United States or any territory
thereof, and (ii) one hundred percent (100%) of the issued and outstanding
capital stock owned or held of record by Borrower in any subsidiary of Borrower
which is an entity organized under the laws of the United States or any
territory thereof.

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.20
SEEBEYOND TECHNOLOGY CORPORATION
COMERICA BANK—CALIFORNIA
LOAN AND SECURITY AGREEMENT
RECITALS
AGREEMENT
EXHIBIT A
COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT
